Citation Nr: 0703255
Decision Date: 02/02/07	Archive Date: 04/19/07

DOCKET NO. 05-09 785                        DATE FEB 02 2007

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in December 1991, May 1993, December 1996, June 1998, and August 2000 rating decisions that did not award a 20 percent evaluation for service-connected right shoulder disability.

2. Whether there was CUE in a May 2001 rating decision that did not award an effective date earlier than December 7, 2000, for the grant of a 20 percent evaluation for service-connected right shoulder disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The RO has indicated that the veteran served on active duty from January 1984 to September 1990.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2004 decision by the RO. The issue was characterized as an effective date question, but after receipt of more specific contentions by the veteran and his representative, the RO addressed in a June 2004 statement of the case the question of CUE as a basis for the award of an earlier effective date for a 20 percent rating.

By a December 1991 decision, the RO granted service connection for residuals of right shoulder sprain with major side impingement syndrome with a noncompensable rating assigned from October 1, 1990 (the day after he was separated from military service). By a May 1993 decision, the RO granted a 10 percent rating, effective from April 13, 1993. By a May 2001 decision, the RO for the first time granted a 20 percent, effective from December 7,2000. The veteran contends that there was CUE in the rating decisions prior to May 2001 (December 1991, May 1993, December 1996, June 1998, and August 2000) because VA should have diagnosed a rotator cuff tear as early as September 1990, when he submitted his original claim, and that he should have had a 20 percent disability rating on account of the rotator cuff tear with an effective date from October 1, 1990.

The veteran also contends that there was CUE in the May 2001 rating decision because applicable law warranted assignment of an effective date of at least April 20, 2000, the date of his claim for increase. Because of these CUE arguments, the Board will address the question of an earlier effective date for a 20

- 2



percent rating in this context, just as the RO did in its analysis set forth in the June 2004 statement of the case.

The veteran testified at a hearing held on August 1, 2005, in Washington, D.C., before the undersigned Board member.

FINDINGS OF FACT

1. The December 1991, May 1993, December 1996, June 1998, August 2000, and May 2001 decisions are final. (The veteran initiated an appeal of the latter two decisions, but later withdrew his appeal.)

2. The veteran's allegations of error in the December 1991, May 1993, December 1996, June 1998, August 2000, and May 2001 decisions amount to no more than disagreement with how the RO fulfilled its duty to assist, and how the RO weighed or evaluated the evidence.

CONCLUSIONS OF LAW

1. The claim of CUE in December 1991, May 1993, December 1996, June 1998, and August 2000 rating decisions, in which the RO did not award a 20 percent rating for right shoulder disability, is not valid. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).

2. The claim of CUE in the May 2001 rating decision, in which the RO did not award a 20 percent rating earlier than December 7,2000, for right shoulder disability, is not valid. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1990 while he was still in the military service, the veteran submitted an original claim for service connection of a right shoulder disability. (The veteran had injured his shoulder in a fall while playing basketball during service in 1985. He re-injured his shoulder during another incident while playing basketball in April 1993.)

By a December 1991 decision, the RO granted service connection for residuals of a right shoulder sprain with impingement syndrome with a noncompensable rating assigned from October 1, 1990 (the first day after the veteran was separated from service). The veteran did not appeal that decision within the allotted time, and it became final. 38 C.F.R. §§ 19.129, 19.192 (1991).

By a May 1993 decision, the RO granted an increased rating to 10 percent for residuals right shoulder sprain with impingement syndrome, effective from April 13, 1993. The veteran did not appeal that decision within the allotted time, and it too became final. 38 C.F.R. §§ 20.302, 20.1103 (1992).

By a December 1996 decision, the RO continued the 10 percent rating for residuals right shoulder sprain with impingement syndrome. The veteran did not appeal that decision, and it became final. Id.

By a June 1998 decision, the RO continued the 10 percent rating for residuals right shoulder sprain with impingement syndrome. The veteran did perfect an appeal of that decision, but he withdrew his appeal when he appeared at a hearing in March 1999 on another issue.

By an August 2000 decision, the RO continued the 10 percent rating for residuals right shoulder sprain with major side impingement syndrome. By a May 2001 decision, the RO granted an increased rating to 20 percent for residuals right shoulder sprain with impingement syndrome and rotator cuff tear, effective from December 7, 2000. The veteran did perfect, seeking both an increased rating and an

-4



earlier effective date. However, he withdrew his appeal of both issues in March 2003. Those decisions are consequently final.

The veteran contends that the RO committed CUE when it awarded a noncompensable rating for residuals of right shoulder sprain with impingement syndrome in the original December 1991 decision, effective from October 1, 1990. The RO did not award a 10 percent rating until its May 1993 decision on the veteran's first claim for increase, effective from April 13, 1993. It was not until its May 2001 decision that the RO awarded a 20 percent rating for residuals right shoulder sprain with impingement syndrome and rotator cuff tear, effective from December 7, 2000. The veteran contends that he experienced similar symptoms (similar to those that warranted a 20 percent rating) since his original September 1990 claim, that VA committed CUE by not recognizing that he also suffered from a rotator cuff tear at that time, and that he should have been awarded a 20 percent rating from October 1, 1990. (He has alternately claimed that he should have been granted a 20 percent rating from April 13, 1993, the effective date awarded in the May 1993 decision for an increased 10 percent rating.) It has also been argued that the 20 percent rating should have been assigned at least by April 20, 2000, the date a claim was filed. The veteran and his representative have advanced several arguments in this regard, which can be summarized as follows:

1. In his June 2005 appeal brief, the veteran's representative, referring to the RO's May 2001 decision, contended that, because the veteran filed his claim for increase on April 20, 2000, this earlier date is the correct effective date for the 20 percent evaluation, and not the date of December 7, 2000. The representative cited 38 C.F.R. § 3.400(0).

2. In his June 2005 appeal brief, the veteran's representative also argued that the RO erred in previous rating decisions--that the RO's May 1993 decision did not evaluate his claim for increase correctly at 10 percent disabling, and that his statements and repeated claims for increase can only be construed as a declaration of CUE in the May 1993 rating decision.

- 5 



3. Review of the record reveals the following statements made by the veteran in support of his claims for increase:

a. In a November 1998 notice of disagreement (NOD), the veteran contended that he believes his condition warranted a rating higher than 10 percent.

b. In a June 2001 statement in support of his claim for increase, the veteran contended that his right shoulder rotator cuff was injured in his original 1985 fall, and again in the April 1993 fall, but VA failed to diagnose a rotator cuff tear until an magnetic resonance imaging (MRI) study in November 2000. He complained that a 20 percent rating was too late, and should have been awarded long ago.

c. In his March 2002 claim for an earlier effective date, the veteran contended that the effective date should be in April 1993 because of the limitation of motion he experienced (in his right shoulder) at that time.

d. In an August 2002 VA Form 9, the veteran contended that the VA examiner who examined him in April 1993 did not know that a rotator cuff repair could not be shown by conventional x-rays. He felt that the rotator cuff tear should have been discovered earlier than the MRI study performed in November 2000, and that he wanted an earlier effective date back to his original claim.

e. In a November 2002 VA Form 9, the veteran stated he wanted to appeal the effective date of December 22, 2000, and that he was requesting an effective date of

- 6



April 1993 based on x-rays that showed the problem earlier.

f. In a July 2003 claim for an earlier effective date the veteran contended that VA x-rays in April 1994 showed that his rotator cuff tear existed at that time.

g. In a March 2005 VA Form 9, the veteran complained that VA diagnosed rotator cuff repair in 1994, but he was not compensated for that injury until 2000. He stated that there was no way not to have had symptoms if one had a complete rotator cuff tear. He complained about having had to live with the pain and severe limited motion in his arm, and that his shoulder now was beyond repair due to the time that had passed.

4. At the August 2005 hearing, the veteran's representative noted that review of the veteran's claims file revealed no treatment records from the VAMC in Denver during the time that the veteran lived there; there were about two VA examinations where the claims file was not made available for the examiner to review; and a December 1991 VA examination report referred to a MRI, but no reports of the MRI study or any x-rays were attached to the report. He complained that at the May 1993 examination, the VA examiner did not have the claims folder to review, and no x-rays or MRI's were requested at that time.

5. At the August 2005 hearing, the veteran testified that he felt that the RO did not award him a proper evaluation for his shoulder disorder from the beginning because the injury has bothered him since that time. He referenced a July 2003 examination report in the file from Dr. Jeffrey Guy with a diagnostic impression of chronic rotator cuff tear greater than ten years.

- 7 



VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE. 38 C.F.R. § 3.105 (2006). To establish a valid CUE claim, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error. Bustos v. West, 179 F.3d 1378,1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fuga v. Brown, 6 Vet. App. 40, 43-44 (1993). If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law. Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Looking to the arguments of CUE made in the present case, with regard to arguments (4), (3b) and (3d), the Board notes that allegations that VA failed to fulfill its duty to assist are insufficient to state a claim of CUE. See Caffrey, 6 Vet. App. at 384. In other words, arguments that VA examiners failed to correctly diagnose additional right shoulder problems or that VA failed to order tests that would have disclosed such a problem cannot amount to CUE. Id.

With respect to arguments (2), (3a), (3c), (3e), (3f), (3g) and (5) the Board notes that they are merely contentions of disagreement with how VA weighed facts in its prior decisions, and are likewise insufficient to state a valid CUE claim. See Eddy,

- 8 



9 Vet. App. at 57. In argument (3c) the veteran was not specific as to how the limitations of motion observed by the examiner in the May 1993 VA examination in connection with his claim for increase were in error. In argument (5), the Board also notes that Dr. Guy's examination report and opinion was done in July 2003, and therefore was not available for consideration in any decision prior to and including the May 2001 decision. The 1994 x-rays referred to in argument (3f) were referenced in Dr. Guy's July 2003 examination report. The 1994 x-rays were provided by the veteran to Dr. Guy in July 2003. They were not part of the record in the veteran's claims file for consideration in any decisions preceding and including the May 2001 decision. With respect to argument (3g), review of the record shows no diagnosis by VA of right shoulder rotator cuff tear in 1994. There are May 1993 and November 1996 VA examinations of the veteran's right shoulder, neither of which diagnosed right shoulder rotator cuff tear. In short, whether right rotator cuff tear was shown or not, the veteran's arguments regarding it amount to a disagreement with how RO adjudicators weighed the evidence relative to his functional impairments. Such a disagreement does not suffice; it cannot constitute a basis for finding CUE in a prior decision. His claim with respect to the failure to award a 20 percent rating is therefore not a valid CUE claim.

The Board also finds there is no merit to argument (1) set forth by the veteran's representative. He has contended that the correct effective date for the 20 percent rating for residuals right shoulder sprain with impingement syndrome and rotator cuff tear should be Apri1 20, 2000, the date the veteran's claim for increase was filed, instead of December 7, 2000, the date of the VA treatment report that showed increased disability.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one- year period preceding the date of receipt of a claim for increased compensation. In that case, the law provides that the effective date of the award "shall be the

-9



earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In the present case, the Board finds that the veteran's representative's interpretation of the law in this regard is in error. The correct interpretation is that the effective date for an increased rating can never be earlier than the date that an increase in disability was factually ascertainable. Applicable law provides a one-year grace period for a veteran to file his claim for increase and still be awarded the earlier effective date, so long as the increase in disability was shown within that one year preceding the claim. Here, the representative has not argued that the filing of the claim for increase did not precede the date that the increase in disability was ascertainable. Therefore, the Board finds that the claim of CUE has no basis and is not valid under the law.

In light of the foregoing, it is the Board's conclusion that the veteran has failed to reasonably raise a claim of CUE in the December 1991, May 1993, December 1996, June 1998, August 2000, and May 2001 decisions. The Board finds that the requirements for a valid claim of CUE have not been satisfied with respect to those rating decisions. The veteran's contentions have related primarily to his dissatisfaction with the duty to assist that VA undertook during that time frame, and his disagreement with how VA weighed the facts in arriving at ratings. It appears that he has largely based his claim of CUE on the July 2003 private examination report and opinion by Dr. Guy which was not part of the record for consideration when those earlier decisions were made. The veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's December 1991, May 1993, December 1996, June 1998, August 2000, and May 2001 rating decisions would have been manifestly different. It is not enough that he basically argued that the RO should have reached a different conclusion on the evidence of record at the time of each rating decision. In order to raise a valid claim of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative. See Bustos, 179 F. 3d at 1381.

- 10



'.

ORDER

The claim of CUE in December 1991, May 1993, December 1996, June 1998, and August 2000 rating decisions that did not assign a 20 percent disability rating for right shoulder disability is dismissed without prejudice to re-filing.

The claim of CUE in a May 2001 decision that did not assign an effective date earlier than December 7, 2000, for the grant of a 20 percent evaluation for right shoulder disability is dismissed without prejudice to re-filing.

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

- 11 



